NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DEXTER LANORD THOMAS,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D16-3895
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck,
Judge.

Howard L. Dimmig, II, Public
Defender, and Ama N. Appiah, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Cline,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.